                   Case 2:20-cv-00013-RSM Document 84 Filed 03/11/21 Page 1 of 4




 1                                                    THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9   SPEARMAN CORPORATION and                          No. 2:20-cv-00013 RSM
     SPEARMAN CORPORATION KENT
10   DIVISION,                                         STIPULATED MOTION AND ORDER
                                                       EXTENDING CASE SCHEDULE
11                           Plaintiffs,
                                                       Note for Hearing:
12            v.                                       March 9, 2021
13   THE BOEING COMPANY,
14                           Defendant.
15

16                                         STIPULATED MOTION
17            The Parties, through their undersigned counsel, hereby jointly submit that there is good
18   cause to extend the case schedule given, among other things, the recent filing of Boeing’s Answer,
19   Counterclaim and third party claims; Boeing’s related motion for leave to add Alexander Spearman
20   in his individual capacity as a party; the parties’ disagreement on the status of the pleadings until
21   such motion is decided; and the status of discovery with several upcoming deadlines. Given these
22   events and the uncertainty pending the Court’s decision, the Parties jointly request that the trial
23   date be reset to January 24, 2022, or the next date thereafter that works for the Court. The Parties
24   also jointly request that the following deadlines set forth in the Court’s Order Setting Trial Date
25   and Related Dates (Dkt. No. 22) be reset commensurately as follows:
26

     STIPULATED MOTION AND ORDER                                                 Perkins Coie LLP
     EXTENDING CASE SCHEDULE                                               1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
     (No. 2:20-cv-00013) – 1                                                   Phone: 206.359.8000
     92347983.1                                                                 Fax: 206.359.9000
                  Case 2:20-cv-00013-RSM Document 84 Filed 03/11/21 Page 2 of 4




 1    Event                              Current Deadline     New Proposed Deadline
 2    Disclosure       for      expert   April 26, 2021       July 26, 2021
      testimony      under      FRCP
 3    26(a)(2)
      Deadline for filing motions        June 3, 2021         September 2, 2021
 4    related to discovery.
      Discovery completed by             June 28, 2021        September 28, 2021
 5
      All dispositive motions filed      July 29, 2021        October 28, 2021
 6    by and noted for 4th Friday
      thereafter
 7    Mediation if requested by the      September 10, 2021   December 10, 2021
      parties
 8    All motions in limine must be      September 29, 2021   4 weeks prior to trial
 9    filed
      Agreed pretrial order due          October 13, 2021     2 weeks prior to trial
10    Trial briefs, proposed voir        October 20, 2021     5 days prior to trial
      dire, jury instructions, neutral
11    statement of the case, and trial
      exhibits due
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION AND [PROPOSED]                                Perkins Coie LLP
     ORDER EXTENDING CASE SCHEDULE                             1201 Third Avenue, Suite 4900
                                                                 Seattle, WA 98101-3099
     (No. 2:20-cv-00013) – 2                                       Phone: 206.359.8000
     92347983.1                                                     Fax: 206.359.9000
                  Case 2:20-cv-00013-RSM Document 84 Filed 03/11/21 Page 3 of 4




 1            DATED this 9th day of March, 2021.
 2
     By: s/ David Schoeggl                         By: s/ Nicholas P. Gellert
 3   By: s/ Laura Marquez-Garrett                  By: s/ Susan E. Foster
     By: s/ Callie A. Castillo                     By: s/ Leigh E. Sylvan
 4   David Schoeggl, #13638                        By: s/ David S. Steele
     Laura Marquez-Garrett, #41010                 By: s/ Steven Sun Beale
 5   Callie A. Castillo, #38214                    Nicholas P. Gellert #18041
     Lane Powell PC                                Susan E. Foster #18030
 6   1420 Fifth Avenue, Suite 4200                 Leigh E. Sylvan #52415
     Seattle, WA 98111-9402                        David S. Steele #45640
 7   Telephone: 206.223.7000
     Facsimile: 206.223.7107                       Steven Sun Beale #55723
 8   Email: schoeggld@lanepowell.com               Perkins Coie LLP
              garrettl@lanepowell.com              1201 Third Avenue, Suite 4900
 9            castilloc@lanepowell.com             Seattle, WA 98101-3099
     Attorneys for Plaintiffs                      Telephone: 206.359.8000
10                                                 Facsimile: 206.359.9000
                                                   Email: NGellert@perkinscoie.com
11                                                           SFoster@perkinscoie.com
                                                             LSylvan@perkinscoie.com
12                                                           DSteele@perkinscoie.com
                                                             SBeale@perkinscoie.com
13                                                 Attorneys for Defendant The Boeing Company

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION AND [PROPOSED]                                     Perkins Coie LLP
     ORDER EXTENDING CASE SCHEDULE                                  1201 Third Avenue, Suite 4900
                                                                      Seattle, WA 98101-3099
     (No. 2:20-cv-00013) – 3                                            Phone: 206.359.8000
     92347983.1                                                          Fax: 206.359.9000
                  Case 2:20-cv-00013-RSM Document 84 Filed 03/11/21 Page 4 of 4




 1                                                ORDER
 2            Based on the above Stipulated Motion, the Court does here by ORDER:

 3            1.      The Stipulated Motion is granted;
 4
              2.      Trial is reset to commence on January 24, 2022, and all unexpired pretrial
 5
     dates are reset as reflected in the above Stipulated Motion.
 6

 7

 8

 9            DATED this 11th day of May, 2021.
10

11

12

13                                                A
                                                  RICARDO S. MARTINEZ
14                                                CHIEF UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION AND ORDER                                          Perkins Coie LLP
     EXTENDING CASE SCHEDULE                                        1201 Third Avenue, Suite 4900
                                                                      Seattle, WA 98101-3099
     (No. 2:20-cv-00013) – 1                                            Phone: 206.359.8000
     92347983.1                                                          Fax: 206.359.9000
